MEMORANDUM OPINION
                                            No. 04-11-00918-CV

                                        IN RE Valerie MOLANO

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: January 4, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 28, 2011, relator filed a petition for writ of mandamus and a motion for

temporary relief. The court has considered relator’s petition and is of the opinion that relator is

not entitled to the relief sought. Accordingly, the petition for writ of mandamus and the motion

for temporary relief are DENIED. See TEX. R. APP. P. 52.8(a).

                                                                     PER CURIAM




1
  This proceeding arises out of Cause No. 2006-EM5-04687, styled In the Interest of T.J.M., pending in the 57th
Judicial District Court, Bexar County, Texas, the Honorable Antonia Arteaga presiding. However, the order
complained of was signed by the Honorable Barbara Hanson Nellermoe, presiding judge of the 45th Judicial District
Court, Bexar County, Texas.